DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action dated 06/02/2022 (“06-02-22 OA”), Applicant filed remarks and amended drawings, specification and claims 1-3, 9-12, 18-19 and 26-28 in reply dated 09/01/2022 (“09-01-22 Reply”). 
Response to Arguments
Applicant’s amendments to specification adding reference number 120b overcomes the objection to drawings as set forth under line item number 2 of the 06-02-22 OA. 
Applicant’s amendments to Figure 1 still contains reference number 119b and incorrectly deleted parts of reference arrow for reference number 134 and deleted parts of solder bump next to reference number 134. 
Applicant’s amendments to Figure 12 incorrectly contain arrows from now deleted 217a and 221a and 220a and 221c. Further, reference numbers 219a and 218a are incorrectly partially deleted. 
Applicant’s amendments to Figure 13 still contain the arrow of reference number 344 that has now been deleted and incorrectly deleted parts of reference number 315.   
The amendments to the specification have overcome all objections to the specification as set forth under line item numbers 3-4 as set forth under the 06-02-22 OA.
Applicant’s amendments to claims 2, 10 and 19 have overcome all 35 USC 112(b) indefiniteness rejections as set forth under line item number 5 of the 06-02-22 OA.
Applicant’s amendments to independent claims 1, 9 and 18 have overcome the prior art rejections based at least in part on Yu as set forth under line item number 6 of the 06-02-22 OA. The amendments to the independent claims changed the scope of the independent claims and dependent claims thereof, thereby necessitating a new grounds of rejection, infra. 
Note on Claim Interpretation
With respect to the rivets that prevent delamination in the independent claims: The position of the Office is that a random rivet/interconnect found in RDL does not inherently/indirectly teach or suggest of preventing delamination. Therefore, a logical reason as to why a rivet/interconnect prevents delamination must be presented to reject this specific limitation. 
The arguments in the 09-01-22 Reply with respect to the newly added limitations to independent claims1, 9 and 18 overcome the prior art of Yu because Yu teaches of the claimed rivets as being electrically isolated from the metallization layers whereas the new limitation requires that the rivets are part of the metallization layers and therefore electrically conductive with the metallization layers. The new reference of Zeng infra, teaches of electrically connected rivet with different metallization layers.      
Drawings
The drawings are objected to because: 
The replacement sheets filed in the 09-01-22 Reply of Figure 1 still contain reference number 119b and incorrectly deleted parts of reference arrow for reference number 134 and deleted parts of solder bump next to reference number 134.
The replacement sheets filed in the 09-01-22 Reply of Figure 12 incorrectly contain arrows from now deleted 217a and 221a and 220a and 221c. Further, reference numbers 219a and 218a are incorrectly partially deleted. 
The replacement sheets filed in the 09-01-22 Reply of Figure 13 still contain the arrow of reference number 344 that has now been deleted and incorrectly deleted parts of reference number 315.
The replacement sheets filed in the 09-01-22 Reply are blurry compared to the original drawings filed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

A. Rejections based on primary reference of Zeng.

    PNG
    media_image1.png
    595
    683
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 9, 14, 16, 18, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0300800 A1 to Zeng et al. (“Zeng”) in view of US 2019/0333851 A1 to Agarwal et al. (“Agarwal”).
	Regarding independent claim 1, Zeng teaches a semiconductor chip (i.e., as per Figure 3a there is a chip labeled) package, comprising:
a fan-out redistribution layer (RDL) structure (i.e., as defined by the following claimed elements, infra) including plural metallization layers (i.e., N1-N5 for the crack-stop 107 [Figure 3A; paragraph 0040: white layers] & M1-M5 for the sealing ring 103 [Figure 3A; paragraph 0039: white layers] & IC 101 has the same metallization as M1-M5 and N1-N5 as stated in paragraphs 0039-0040) and plural stacked dielectric layers (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040), and plural conductive vias (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040) that bond together adjacent metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) of the metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) forming plural rivets (i.e., the rivets may be the metal+via interconnection of the crack-stop 107 of paragraph 107 of Figure 3A) that resist delamination of one or more of the dielectric layers (i.e.,  the crack stop CAS 107 of Figure 3 and paragraphs 0021-0022 and paragraph 0040 stops cracks thereby stopping delamination/peeling of the dielectric layers between the metal layers [i.e., white layers] and surrounding the via layers [i.e., black layers] ), wherein each of the plural rivets (i.e., interconnection of 107) is part of a metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105) and part of another metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105).
	Zeng teaches of the dielectric layers between the metallization layers and surrounding the vias as per Figure 3A and Figures 2A-2B. 
	However, Zeng does not expressly mention using polymer layers between the metallization layers. 
	Agarwal teaches in Figure 1, paragraph 0025 that there are multiple layers of polymer 64 between the multiple levels of metallization 61, 62 and 63. The multiple layers of polymer 64 allow for a complex matrix of RDL capabilities.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Zeng’s dielectric layers with the polymer layers of Agarwal would have been beneficial as best stated in paragraph 0025 of Agarwal in order to provide a very complex RDL capability by providing flat polymer layers.      
Regarding claim 5, Zeng teaches further comprising one or more semiconductor chips (i.e., the chip labeled in Figure 3A appears to be mounted on the claimed structure) mounted on the fan-out RDL structure.
Regarding claim 7, Zeng teaches wherein the rivets (i.e., interconnections of 107) are electrically floating (i.e., 107 does not appear to be grounded).

Regarding independent claim 9, Zeng teaches a semiconductor chip (i.e., as per Figure 3a there is a chip labeled) package, comprising:
a fan-out redistribution layer (RDL) structure (i.e., as defined by the following claimed elements, infra) including plural metallization layers (i.e., N1-N5 for the crack-stop 107 [Figure 3A; paragraph 0040: white layers] & M1-M5 for the sealing ring 103 [Figure 3A; paragraph 0039: white layers] & IC 101 has the same metallization as M1-M5 and N1-N5 as stated in paragraphs 0039-0040) and plural stacked dielectric layers (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040), and plural conductive vias (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040) that bond together adjacent metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) of the metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) forming plural rivets (i.e., the rivets may be the metal+via interconnection of the crack-stop 107 of paragraph 107 of Figure 3A) that resist delamination of one or more of the dielectric layers (i.e.,  the crack stop CAS 107 of Figure 3 and paragraphs 0021-0022 and paragraph 0040 stops cracks thereby stopping delamination/peeling of the dielectric layers between the metal layers [i.e., white layers] and surrounding the via layers [i.e., black layers] ), wherein each of the plural rivets (i.e., interconnection of 107) is part of a metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105) and part of another metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105); wherein each of the metallization layers (i.e., N1-N5 for the crack-stop 107 [Figure 3A; paragraph 0040: white layers] & M1-M5 for the sealing ring 103 [Figure 3A; paragraph 0039: white layers] & IC 101 has the same metallization as M1-M5 and N1-N5 as stated in paragraphs 0039-0040) includes plural conductor pads (i.e., the metal part connected to the vias in the black layers. Further, there are connection pads for connecting 105, 107 and the IC together in the metallization layers).
	Zeng teaches of the dielectric layers between the metallization layers and surrounding the vias as per Figure 3A and Figures 2A-2B. 
	However, Zeng does not expressly mention using polymer layers between the metallization layers. 
	Agarwal teaches in Figure 1, paragraph 0025 that there are multiple layers of polymer 64 between the multiple levels of metallization 61, 62 and 63. The multiple layers of polymer 64 allow for a complex matrix of RDL capabilities.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that substituting Zeng’s dielectric layers with the polymer layers of Agarwal would have been beneficial as best stated in paragraph 0025 of Agarwal in order to provide a very complex RDL capability by providing flat polymer layers.      
Regarding claim 14, Zeng teaches further comprising one or more semiconductor chips (i.e., the chip labeled in Figure 3A appears to be mounted on the claimed structure) mounted on the fan-out RDL structure.
Regarding claim 16, Zeng teaches wherein the rivets (i.e., interconnections of 107) are electrically floating (i.e., 107 does not appear to be grounded).
Regarding independent claim 18, Zeng teaches a method of manufacturing, comprising: fabricating a fan-out redistribution layer (RDL) structure (i.e., as defined by the following claimed elements, infra) including plural metallization layers (i.e., N1-N5 for the crack-stop 107 [Figure 3A; paragraph 0040: white layers] & M1-M5 for the sealing ring 103 [Figure 3A; paragraph 0039: white layers] & IC 101 has the same metallization as M1-M5 and N1-N5 as stated in paragraphs 0039-0040) and plural stacked dielectric layers (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040), and plural conductive vias (i.e., as illustrated in Figure 3A there is the black layer between the metal layers that contain dielectric and vias as per paragraphs 0039-0040) interconnecting adjacent metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) of the metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC), and plural rivets (i.e., the rivets may be the metal+via interconnection of the crack-stop 107 of paragraph 107 of Figure 3A) configured to resist delamination of one or more of the dielectric layers (i.e.,  the crack stop CAS 107 of Figure 3 and paragraphs 0021-0022 and paragraph 0040 stops cracks thereby stopping delamination/peeling of the dielectric layers between the metal layers [i.e., white layers] and surrounding the via layers [i.e., black layers]), 
bonding together the conductive vias (i.e., vias in the black layer) and at least one part of the metallization layers (i.e., white layers in Figure 3A for 103, 107 and IC) to form plural rivets (i.e., rivets of 107, as explained supra) that reinforce the RDL structure against delamination (i.e.,  the crack stop CAS 107 of Figure 3 and paragraphs 0021-0022 and paragraph 0040 stops cracks thereby stopping delamination/peeling of the dielectric layers between the metal layers [i.e., white layers] and surrounding the via layers [i.e., black layers]) of one or more of the dielectric layers (i.e., the layers between the white layers and surround the vias), wherein each of the plural rivets (i.e., interconnection of 107) is part of a metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105) and part of another metallization layer (i.e., as illustrated in Figure 3A number 107 is electrically connected to the IC die pad 303 AND also electrically connected to 105).  
Regarding claim 22, Zeng teaches further comprising mounting one or more semiconductor chips (i.e., the chip labeled in Figure 3A appears to be mounted on the claimed structure) on the fan-out RDL structure.
Regarding claim 24, Zeng teaches wherein the rivets (i.e., interconnections of 107) are electrically floating (i.e., 107 does not appear to be grounded).
Allowable Subject Matter
Claims (2-4, 26), 6, 8, (10, 11-13, 27), 15, 17, (19, 20-21, 28), 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 2, wherein each of the plural rivets includes a first head, a second head, and a shank connected between the first head and the second head, the first head being part of the metallization layer, the shank including at least one of the conductive vias and at least one part of the another of metallization layer. 
	Dependent claims 3-4 and 26 contain allowable subject matter, because they depend on the allowable subject matter of claim 2. 
	
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 6, further comprising a molding layer positioned on the fan-out RDL structure and at least partially encapsulating the one or more semiconductor chips.
	Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 8, wherein the rivets are not electrically floating.

Claim 10 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 10, wherein each of the plural rivets includes a first head, a second head and a shank connected between the first head and the second head, the first head being part of the metallization layer, the shank including at least one of the conductive vias and at least one part of the another of metallization layer.	
Dependent claims 11-13 and 27 contain allowable subject matter, because they depend on the allowable subject matter of claim 10. 

Claim 15 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 15, further comprising a molding layer positioned on the fan-out RDL structure and at least partially encapsulating the one or more semiconductor chips.
	Claim 17 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 17, wherein the rivets are not electrically floating.

Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 19, wherein each of the plural rivets includes a first head, a second head and a shank connected between the first head and the second head, the first head being part of the metallization layer, the shank including at least one of the conductive vias and at least one part of the another of metallization layer.	
Dependent claims 20-21 and 28 contain allowable subject matter, because they depend on the allowable subject matter of claim 19. 

Claim 23 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 23, fabricating a molding layer on the fan-out RDL structure and at least partially encapsulating the one or more semiconductor chips.
Claim 25 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 25, wherein the rivets are not electrically floating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895